                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH GRANADOS,                                 Case No. 4:18-cv-05535-KAW
                                   8                    Plaintiff,                           ORDER LIFTING STAY, DISSOLVING
                                                                                             TEMPORARY RESTRAINING
                                   9              v.                                         ORDER, AND DISCHARGING ORDER
                                                                                             TO SHOW CAUSE
                                  10     BANK OF AMERICA, N.A., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 28, 2019, the case was stayed pursuant to a stipulation by the parties, so that

                                  14   Plaintiff’s loan modification application could be reviewed. (Dkt. No. 17.) On May 24, 2019,

                                  15   Plaintiff filed an ex parte application for a temporary restraining order to enjoin the sale of the

                                  16   subject property, which was scheduled for Trustee’s Sale on May 29, 2019. (Dkt. No. 19-1 at 1.)

                                  17   On May 28, 2019, the Court granted the ex parte application, temporarily enjoining the sale of the

                                  18   subject property, and issued an order to show cause to Defendants to address the propriety of the

                                  19   Trustee’s Sale while the case was stayed. (Dkt. No. 21 at 2.) On June 3, 2019, Defendants filed a

                                  20   response to the order to show cause. (Dkt. No. 22.)

                                  21          On July 9, 2019, the Court held a case management conference, where all of these matters

                                  22   were addressed. Accordingly, for the reasons stated on the record, the undersigned LIFTS the stay,

                                  23   DISSOLVES the temporary restraining order, and DISCHARGES the May 28, 2019 order to

                                  24   show cause.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 15, 2019
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                                                                              United States Magistrate Judge
                                  28
